                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

COLLEEN S. HANKS,                                )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )      CIVIL NO. 19-cv-208-DGW 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
       Defendant.                                )

                            MEMORANDUM AND ORDER

WILKERSON, Magistrate Judge:

       Before the Court is the parties’ Joint Stipulation to Remand to the

Commissioner. (Doc. 26).

       The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as

opposed to a sentence six remand) depends upon a finding of error, and is itself a

final, appealable order.       See, Melkonyan v. Sullivan, 501 U.S. 89 (1991);

Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan,

195 F.3d 975, 978 (7th Cir. 1999).          Upon a sentence four remand, judgment

should be entered in favor of plaintiff.     Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

       The parties agree that, “Upon receipt of the Court’s order, the Appeals

Council will vacate all findings in the Administrative Law Judge’s (ALJ) decision

and remand the matter to the ALJ. On remand, the ALJ will grant Plaintiff a new

1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 11, 15.

                                             1
hearing, evaluate her allegations of disabling symptoms, assess her residual

functional capacity, and issue a new decision.”

      Plaintiff applied for disability benefits in February 2015. (Tr. 14). While

recognizing that the agency has a full docket, the Court urges the Commissioner

to expedite this case on remand.

      For good cause shown, the parties’ Joint Stipulation to Remand to the

Commissioner (Doc. 26) is GRANTED.

      The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to

sentence four of 42 U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATED: August 20, 2019.



                                       DONALD G. WILKERSON
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
